UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7788


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE POYNER, a/k/a Fat Willie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:07-cr-00112-RGD-FBS-1)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Poyner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Poyner appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2)

(2018) motion for a sentence reduction and denying his motion for reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Poyner, No. 4:07-cr-00112-RGD-FBS-

1 (E.D. Va. Sept. 19, 2019; Oct. 10, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2